Citation Nr: 1530221	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 2006, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU) for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral spine disability for purposes of accrued benefits. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee for purposes of accrued benefits.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip for purposes of accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip for purposes of accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left elbow for purposes of accrued benefits.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow for purposes of accrued benefits.

9.  Entitlement to special monthly compensation, based on the need for regular aid and attendance of another person (SMC) for purposes of accrued benefits.

10.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The service member served on active duty from June 1957 to October 1964.  He died on October [redacted], 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Initially, by way of a November 2008 RO decision the appellant's claims for accrued benefits were denied.  In part, her accrued benefits claims were based on increased rating claims for the Veteran's lumbar spine, bilateral knee, bilateral hip, and bilateral elbow disabilities that were pending at the time of his death.  That decision also denied the appellant's claim for accrued benefits, based on the Veteran's pending claim for SMC.  A notice of disagreement (NOD) was timely submitted, which expressed disagreement with the denial of each of these claims in December 2008.  

Additionally, by way of a January 2014 rating decision, the RO again denied the appellant entitlement to DIC benefits.  In September 2014, the appellant provided an NOD, which expressed disagreement with this decision.  To date, the RO has not provided the appellant with a statement of the case (SOC) in response to the above-noted NODs.  Because the NODs placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC addressing issues numbered 2-10 in the title page of this decision should be issued to the appellant and her representative.  The appellant should be informed of the requirements to perfect an appeal with respect to these issues.  If the appellant perfects an appeal with respect to these issues, the RO should ensure that any indicated development is completed before the case is returned to the Board. 

2.  The RO should also undertake any other development it determines to be warranted and then readjudicate the appellant's claim for entitlement to an effective date prior to May 30, 2006, for a TDIU for purposes of accrued benefits, if indicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
      Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




